People v Scattareggia (2017 NY Slip Op 03978)





People v Scattareggia


2017 NY Slip Op 03978


Decided on May 17, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2013-03376

[*1]People of State of New York, respondent,
vJohn Scattareggia, appellant.


James D. Licata, New City, NY (Ellen O'Hara Woods of counsel), for appellant.
Thomas P. Zugibe, District Attorney, New City, NY (Carrie A. Ciganek and Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Rockland County (Apotheker, J.), dated February 14, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the timing of the proceedings held pursuant to the provisions of the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA) did not violate his constitutional due process rights. The appellant concedes that the SORA hearing was held in compliance with the provisions of Correction Law § 168-n. Correction Law § 168-n(2) states that the court shall make its determination "thirty calendar days prior to [the offender's] discharge, parole or release." Correction Law § 168-l(8) states: "A failure by a state or local agency or the board to act or by a court to render a determination within the time period specified in this article shall not affect the obligation of the sex offender to register or verify under this article nor shall such failure prevent a court from making a determination regarding the sex offender's level of notification and whether such offender is required by law to be registered for a period of twenty years or for life."
Under the circumstances of this case, there is no basis upon which to conclude that any perceived delay in commencing the SORA proceedings or in conducting the SORA hearing was "so outrageously arbitrary as to constitute a gross abuse of governmental authority" (People v Gonzalez, 138 AD3d 814, 815; see People v Gallagher, 129 AD3d 1252, 1253; People v Martin, 119 AD3d 1385; People v Wilkes, 53 AD3d 1073, 1074; People v Meyers, 16 Misc 3d 115, 117-118 [App Term, 2d Dept, 9th & 10th Jud Dists]; cf. People v Gregory, 71 AD3d 1559).
The appellant's remaining contentions are without merit.
RIVERA, J.P., HALL, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court